Title: From Alexander Hamilton to Oliver Wolcott, Junior, [26 June 1796]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, June 26, 1796]
Dr. Sir
I learn from a Gentleman of character that a prize brought into Boston by a French Privateer is about to be sold. This being in direct breach of our Treaty with G Britain how does it happen? Though no particular law passed, the Treaty being the law of the land, Our custom houses can & ought to prevent the entry & sale of prizes, upon Executive instruction. If any thing is wanting to this end for god sake, My Dr. Sir, let it be done & let us not be disgraced.
Yrs.
A HamiltonJune 26, 1796
